        6:19-cv-03551-TMC         Date Filed 09/29/20      Entry Number 60        Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                        DIVISION

 Aimee Maddonna,                                 )
                                                 )       Civil Action No.: 6:19-cv-3551-TMC
                    Plaintiff,                   )
                                                 )
 v.                                              )
                                                 )             CONSENT AMENDED
 United States Department of Health and          )             SCHEDULING ORDER
 Human Services; Alex M Azar, II, in his         )
 official capacity as Secretary of the           )
 United States Department of Health and          )
 Human Services; Administration for              )
 Children and Families, United States            )
 Department of Health and Human                  )
 Services; Lynn Johnson, in her official         )
 capacity as Assistant Secretary of the          )
 Administration for Children and                 )
 Families; Henry McMaster, in his official       )
 capacity as Governor of the State of            )
 South Carolina; Michael Leach, in his           )
 official capacity as State Director for the     )
 South Carolina Department of Social             )
 Services,                                       )
                Defendants.                      )

        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this
District, the following schedule is amended for this case.

      1. The Court has been advised that a conference of the parties pursuant to Fed. R. Civ. P.
         26(f) (“Rule 26(f) conference”) was held on Monday, September 14, 2020, which was 20
         days from the date of the original conference and scheduling order. At the conference the
         parties conferred concerning all matters set forth in Fed. R. Civ. P. 26(f) and determined
         the schedule set forth in the Court’s original order should be amended by consent.

      2. The Court has further been advised that, pursuant to Fed. R. Civ. P. 26(a)(1), the parties
         have agreed and stipulated that the information provided for inclusion in the Joint 26(f)
         Report pursuant to Local Civil Rule 26.03 shall satisfy the parties’ initial disclosure
         obligations under Rule 26(a)(1).

      3. No later than September 28, 2020, which is fourteen (14) days after the Rule 26(f)
         conference was held, the parties shall file a Rule 26(f) Report using the form from the
         court’s website. With this Report, counsel for each party shall file and serve a statement
         certifying that counsel has (1) discussed the availability of mediation with the party; (2)

                                                     1
      6:19-cv-03551-TMC         Date Filed 09/29/20      Entry Number 60        Page 2 of 3




       discussed the advisability and timing of mediation with opposing counsel; and advise the
       court whether the parties agree to mediation. Parties are hereby notified that Local Civil
       Rule 26.03 lists additional queries to be answered in the Rule 26(f) Report. Joint 26(f)
       Report, Joint LR 26.03s and ADR Statement/Certifications filed September 28,
       2020.

    4. Motions to join other parties and amend the pleadings (Fed. R. Civ. P. 16(b)(3)(A)) shall
       be filed no later than January 8, 2021.

    5. Plaintiff(s) shall file and serve a document identifying by full name, address, and
       telephone number each person whom Plaintiff(s) expects to call as an expert at trial and
       certifying that a written report prepared and signed by the expert including all
       information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by
       February 8, 2021 (Fed. R. Civ. P. 26(a)(2)).1

    6. Defendants shall file and serve a document identifying by full name, address, and
       telephone number each person whom Defendant(s) expects to call as an expert at trial and
       certifying that a written report prepared and signed by the expert including all
       information required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by
       March 9, 2021 (Fed. R. Civ. P. 26(a)(2)).

    7. Counsel shall file and serve affidavits of records custodian witnesses proposed to be
       presented by affidavit at trial no later than March 9, 2021. Objections to such affidavits
       must be made within fourteen (14) days after the service of the disclosure. (See Fed. R.
       Evid. 803(6), 902(11), or 902(12) and Local Civil Rule 16.02(D)(3)).

    8. Discovery shall be completed no later than April 9, 2021. Discovery shall be deemed
       completed within this time only if discovery is initiated at such time as to afford the
       responding party the full time provided under the applicable rule of the Federal Rules of
       Civil Procedure in which to respond prior to the discovery completion date noted in this
       paragraph.

       (The parties may, with the consent of all counsel, conduct discovery up to the time of
       trial, provided the deadlines in this order are not affected and at their own risk.)




1
 Concurrent with the identification of each expert and subject matter, each party shall serve (but
not file): 1) a complete copy of the most current curriculum vitae of each expert or a detailed
summary of his qualifications to testify on each identified subject; 2)(a) a complete statement of
all opinions to be expressed by each expert and the basis and reasons therefor; (b) the data and
other information considered by the expert in forming the opinions, (c) any exhibits to be used as
a summary of or support for the opinions, and (d) citations of any treatise, text or other authority
upon which each expert especially relied; and 3) a copy of each expert’s report if a report has
been prepared.
                                                 2
     6:19-cv-03551-TMC          Date Filed 09/29/20       Entry Number 60        Page 3 of 3




   9. Mediation shall be completed in this case on or before February 16, 2021. See Judge
      Cain’s Mediation Order filed on August 25, 2020 for mediation requirements [ECF
      Doc. 49].

   10. All other motions, except (a) those relating to the admissibility of evidence at trial and (b)
       those to compel discovery, shall be filed no later than April 23, 2021 (Fed. R. Civ. P.
       16(b)(2)).

   11. This case is subject to being called for trial the later of sixty (60) days after dispositive
       motions have been resolved or on or after August 2, 2021. Once a specific jury selection
       and trial date are scheduled, a NOTICE will be issued at that time. The Notice will set
       forth deadlines for the Fed. R. Civ. P. 26(a)(3) pretrial disclosures and objections,
       Motions in Limine, Pretrial Briefs and marking of exhibits.

      A request for a continuance of the trial date must be agreed to and signed by the
      party and his attorney requesting and/or consenting to the continuance.

      The court directs the parties’ attention to Local Rule 7.00 which governs motion
      practice. Hearings on motions are not automatic. The court may decide motions
      without a hearing. If a party opposes a motion which has been filed, that party
      must file a response to the opposed motion within fourteen (14) days of the date the
      motion was filed. If no such response in opposition is filed, the court will assume
      that the party consents to the court’s granting the motion.

      Any motions pending on the date of the Bar Meeting will be heard at the Bar Meeting
      and you should be prepared to argue them at that time.

      NOTICE: You are expected to be available for trial of this case during the month of
      August 2021_unless the court notifies you of a later date. If you presently have a
      conflict during the month of August 2021, notify the court in writing within seven
      (7) days of the date of this order. You will not be excused without leave of court.




                                                             s/Timothy M. Cain
                                                             Honorable Timothy M. Cain
                                                             United States District Judge

September 29, 2020
Anderson, South Carolina




                                                 3
